Citation Nr: 0629675	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  04-31 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for service-connected 
coronary artery disease, currently evaluated as 30 percent 
disabling.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The veteran served on active duty from May 1966 to April 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

Procedural history

In a November 2003 rating decision, the RO granted service 
connection for coronary artery disease and assigned an 
initial 30 percent rating, effective January 20, 1994.  The 
veteran thereafter perfected a timely appeal as to both the 
initial rating and the effective date which were assigned by 
the RO.

In a July 2004 rating decision, the RO terminated special 
monthly compensation based on the loss of use of the lower 
extremities, effective November 1, 2004.  The veteran 
thereafter perfected a timely appeal as to that issue.

In July 2005, the veteran filed a motion to advance this case 
on the docket, based on financial hardship.  In August 2005, 
the Board granted the motion, pursuant to 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.900 (2006).

In October 2005, the veteran testified at a hearing which was 
chaired by the undersigned Veterans Law Judge in Washington, 
D.C.  A transcript of that hearing is of record.

In December 2005, the Board denied the claims of an effective 
date earlier than January 20, 1994 for the award of service 
connection for coronary artery disease and entitlement to 
restoration of special monthly compensation under 38 U.S.C.A. 
§ 1114(l) and 38 C.F.R. § 3.350(b) based on loss of use of 
both lower extremities.  The Board remanded the claim for an 
increased rating for coronary artery disease for further 
development.  After this was accomplished, a supplemental 
statement of the case (SSOC) was issued in May 2006 by the VA 
Appeals Management Center (AMC) which continued the denial of 
an increased rating for coronary artery disease.  The issue 
of an increased rating for coronary artery disease is once 
again before the Board.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

Issues not on appeal

As was described above, in December 2005, the Board denied 
two other issues then on appeal, entitlement to an effective 
date earlier than January 20, 1994 for the award of service 
connection for coronary artery disease and entitlement to 
restoration of special monthly compensation under 38 U.S.C.A. 
§ 1114(l) and 38 C.F.R. § 3.350(b) based on loss of use of 
both lower extremities.  The veteran was furnished with 
appropriate notice as to his appeal rights.  The Board's 
decision is final, and those issues are not in appellate 
status at present.  See 38 C.F.R. § 20.1100 (2005). 

In May 2006, the veteran submitted a statement to the RO, 
indicating that he "disagreed with the Board of Veterans 
Affairs [sic] decision to deny the earlier effective date for 
my arteriosclerotic heart disease . . . ."  The Board cannot 
divine the veteran's intent [i.e., whether he wishes to 
appeal to the United States Court of Appeals for Veterans 
Claims, request reconsideration of the Board's December 2005 
decision, file a motion alleging clear and unmistakable error 
in the Board's decision, reopen his claim at the RO level, or 
do nothing).  In any event, the matter of an earlier 
effective date is not now before the Board.  The veteran is 
advised to carefully review the appeal rights section of the 
Board's December 19, 2005 decision and/or seek competent 
representation. 




REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
claim must be remanded.

Pursuant to the Board's December 2005 remand, the veteran was 
afforded a VA examination in February 2006.  The VA examiner, 
who signed the report "UNKNOWN DOCTOR", did not explicitly 
comment on whether the veteran's coronary artery disease 
precludes light manual labor or is manifested by acute 
coronary occlusion or acute thrombosis, as was required by 
the Board's remand.  
The case must again be remanded for that reason.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998) [where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance].  
Accordingly, this case is REMANDED for the Veterans Benefits 
Administration (VBA) for the following action:

1.  The veteran's VA claims folder should 
be made available to the examiner who 
conducted the February 2006 VA 
examination.  The examiner, who should be 
identified by name, should comment on 
whether the veteran's coronary artery 
disease precludes light manual labor or 
is manifested by acute coronary occlusion 
or acute thrombosis.  If the examiner who 
conducted the February 2006 VA 
examination is unavailable, the veteran's 
claims file should be referred to another 
similarly qualified examiner to comment 
on whether the veteran's coronary artery 
disease precludes light manual labor or 
is manifested by acute coronary occlusion 
or acute thrombosis.  A report should be 
prepared and associated with the 
veteran's VA claims folder.

2.  After the development requested 
above has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should again review the 
record and readjudicate the veteran's 
claim.  If the decision remains 
unfavorable to the veteran, a 
supplemental statement of the case 
(SSOC) should be prepared.  The veteran 
should be provided with the SSOC and an 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).




_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


